948 F.2d 1283
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jeffrey Michael STEINGOLD, Plaintiff-Appellant,v.David HARPER;  John E. Fennelly;  William L. Hendry;  PaulB. Kanarek;  C. Pheiffer Trowbridge;  Michael Beale;  MarthaWarner;  Brenda Beale Steingold;  Thomas Wackeen;  George W.Hersey;  David G. McGunegle;  Michael L. Fox;  Gene Golden,Defendants-Appellees.
No. 91-1699.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1991.Decided Nov. 19, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   James R. Spencer, District Judge.  (CA-91-262)
Jeffrey Michael Steingold, appellant pro se.
Mark Ralph Davis.   Office of the Attorney General of Virginia, Richmond, Va., Rivers Henderson Buford, Jr., Florida Department of Legal Affairs, Tallahassee, Fla., Michael Beale, Wadesboro, N.C., Ransom Wooten Etheridge, Etheridge & Lambert, Virginia Beach, Va., Thomas Wacken, Stuart, Fla., Charles Frederick Witthoefft, Hirschler, Fleischer, Weinberg, Cox & Allen, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, SPROUSE, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Jeffrey Michael Steingold appeals from the district court's order dismissing Steingold's civil action arising out of his dissatisfaction over a divorce decree and judgment entered in the state of Florida.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Steingold v. Harper, No. CA-91-262 (E.D.Va. Aug. 6, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.